DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Invention II, claims 15-20 in the reply filed on May 17, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Specification
The disclosure is objected to because of the following informalities:
In paragraphs [0002], [0025], [0029], and [0050]-[0051] there are grammatical errors.  
Appropriate correction is required.

Drawings
	The drawings are accepted.

Claim Objections
Claim 15 is objected to because of the following informalities:
Regarding claim 15, the phrase “the oocytes is located” should be rephrased “oocytes are located”.
Regarding claim 15, claim 15 incorporates the entirety of claim 1, but claim 1 has numerous errors in it; the Examiner suggests the following corrections:
Claims 1 and 15 recite the limitation “the first hole” in claim 1, lines 11 and 16-17, and in claim 15, lines 7 and 10. The phrase “a plurality of first holes” is used in claim 1.
Claim 1 recites the limitation “the second hole” in line 7 and 10.  There is insufficient antecedent basis for this limitation in the claim. The phrase “a plurality of second holes” is used in claim 1.
In claim 1, the term “the oocyte to be fertilized” can be simplified to “the oocyte”.
In claim 1, the term “the sperm sorted by the sperm sorting system” can be simplified to “sorted sperm”.
In claim 1, the term “the oocyte located in the first hole” can be simplified to “the oocyte”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation “the oocytes” in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation “the sorted sperm” twice.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation “the sorted sperm”.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims 16-20 are rejected for the same reason as the base claim upon which they depend.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 15-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lu (CN 107475078) (machine translation) in view of Pan (US 2014/0315281) and Van Der Steen (US 2004/0234940).
	Regarding claim 15, Lu discloses a method for sperm sorting (paragraph [0062] “for sperm screening”), oocyte incubation (paragraph [0027] and [0029]), and in vitro fertilization (paragraph [0062]), comprising:
	providing a chip (paragraph [0076] “chip”);
	dropping a sperm-containing sample (paragraph [0009]) into the sperm inlet (paragraph [0063]; Fig. 1, element 2 “semen samples are added to the inlet pool 2”), so that a sperm sorting is performed (paragraph [0101]) on the sperm-containing sample (paragraph [0009]) by the sperm sorting system (paragraph [0062] “for sperm screening”);
	dropping an oocyte-containing sample (paragraphs [0088] and [0090]) into the oocyte incubation (paragraph [0027] and [0029]) and fertilization system (paragraphs [0029] and [0062]) so that the oocytes (paragraphs [0088] and [0090]) is located in the first hole (paragraph [0063]; Fig. 1, elements 3 or 4) respectively; and
	introducing the sorted sperm (paragraphs [0100]-[0101]) into the oocyte incubation (paragraph [0027] and [0029]) and fertilization system (paragraphs [0029] and [0062]) through the branch channel (paragraphs [0062]-[0063]; Fig. 1, elements 6 or 7), so that the sorted sperm (paragraph [0100]-[0101]) and the oocyte (paragraph [0100]) are fertilized (paragraph [0048]) to form a fertilized egg (paragraph [0048]) in the first hole (paragraph [0063]; Fig. 1, elements 3 or 4).
	Regarding an integrated chip of claim 1, Lu discloses an integrated chip (paragraph [0076] “chip”) for sperm sorting (paragraph [0101]), oocyte incubation (paragraph [0027] and [0029]), and in vitro fertilization (paragraphs [0029] and [0062]), comprising: 
	a sperm sorting system (paragraph [0062] “for sperm screening”), comprising a sperm inlet (paragraph [0063]; Fig. 1, element 2 “semen samples are added to the inlet pool 2”), a main channel (paragraphs [0062]-[0063]; Fig. 1, element 5), and a branch channel (paragraphs [0062]-[0063]; Fig. 1, elements 6 or 7), wherein the main channel (paragraphs [0062]-[0063]; Fig. 1, element 5) is connected to the sperm inlet (paragraph [0063]; Fig. 1, element 2 “semen samples are added to the inlet pool 2”); and the branch channel (paragraphs [0062]-[0063]; Fig. 1, elements 6 or 7) is connected to the main channel (paragraphs [0062]-[0063]; Fig. 1, element 5); 
an oocyte incubation (paragraph [0027] and [0029]) and fertilization system (paragraphs [0029] and [0062]), connected to the branch channel (paragraphs [0062]-[0063]; Fig. 1, elements 6 or 7); the sperm sorted (paragraph [0101]) by the sperm sorting system (paragraph [0062] “for sperm screening”) is introduced into the oocyte incubation (paragraph [0027] and [0029]) and fertilization system (paragraphs [0029] and [0062]) through the branch channel (paragraphs [0062]-[0063]; Fig. 1, elements 6 or 7) to fertilize with the oocyte (paragraph [0100]) in the first hole (paragraph [0063]; Fig. 1, elements 3 or 4).
	Lu does not disclose: 
a sperm outlet
wherein the main channel is connected to the sperm inlet and the sperm outlet
the main channel has a width which gradually increases along a direction from the sperm inlet toward the sperm outlet
the branch channel is located between the sperm inlet and the sperm outlet
a first hole part and a second hole part, wherein the first hole part comprises a plurality of first holes, a diameter of the first hole is greater than an average diameter of an oocyte for holding the oocyte to be fertilized by a sperm, the second hole part is located below the first hole part and comprises a plurality of second holes, a diameter of the second hole is smaller than the oocyte for liquid exchange;
a liquid perfusion system, comprising a liquid inlet, a liquid outlet, and a liquid channel, wherein the liquid channel is located between and connected to the liquid inlet and the liquid outlet, a portion of the liquid channel is located below the second hole part, and liquid is exchanged between the oocyte incubation and fertilization system and the liquid channel through the second hole part.
As to 1) through 4) of claim 1, Pan discloses a sperm outlet (paragraph [0076]; Fig. 3C, element 226 “outlet region”); wherein the main channel (paragraph [0072]; Fig. 3C, elements 222 and 223 “flow channel” and “divergent channel”) is connected to the sperm inlet (paragraph [0072]; Fig. 3C, element 221 “inlet region”) and the sperm outlet (paragraph [0076]; Fig. 3C, element 226 “outlet region”); the main channel (paragraph [0072]; Fig. 3C, elements 222 and 223 “flow channel” and “divergent channel”) has a width which gradually increases (Fig. 3C, element 223 “divergent channel”) along a direction from the sperm inlet (paragraph [0072]; Fig. 3C, element 221 “inlet region”) toward the sperm outlet (paragraph [0076]; Fig. 3C, element 226 “outlet region”); the branch channel (paragraph [0077]; Fig. 3C, element 72) is located between the sperm inlet (paragraph [0072]; Fig. 3C, element 221 “inlet region”) and the sperm outlet (paragraph [0076]; Fig. 3C, element 226 “outlet region”).
In the analogous art of microfluidic chips for sperm sorting, it would have been obvious to one skilled in the art before the effective filing date to modify the in vitro fertilization chip of Lu with the sperm inlet, outlet, and channels of Pan in order to sort sperm based on high motility (Pan, paragraph [0055]) using a fluid flow setup (Pan, paragraph [0098]) to acquire the sperm with capability of moving against the flow of fluid (Pan, paragraph [0082], “adverse swimming character”).
As to 5) through 6) of claim 1, Van Der Steen discloses a first hole part (paragraph [0075]; Figs. 1-2, element 4 “sieve elements”) and a second hole part (paragraph [0075]; Figs. 1-2, element 5 “sieve elements”), wherein the first hole part (paragraph [0075]; Figs. 1-2, element 4 “sieve elements”) comprises a plurality of first holes (Figs. 1-2, element 21 “sieve openings”), a diameter of the first hole (Figs. 1-2, element 21 “sieve openings”) is greater than an average diameter (paragraph [0075] or Fig. 1) of an oocyte (paragraph [0077]) for holding the oocyte (Fig. 1) to be fertilized by a sperm (paragraph [0053]), the second hole part (paragraph [0075]; Figs. 1-2, element 5 “sieve elements”) is located below (Fig. 1) the first hole part (paragraph [0075]; Figs. 1-2, element 4 “sieve elements”) and comprises a plurality of second holes (Figs. 1-2, element 22 “sieve openings”), a diameter of the second hole is smaller (paragraphs [0075] and [0082]; Figs. 1 and 6) than the oocyte (paragraph [0077]) for liquid exchange (paragraph [0075]; Fig. 1); a liquid perfusion system (paragraph [0075]; Fig. 1, elements 1, 2, and 7), comprising a liquid inlet (paragraph [0075]; Fig. 1, element 1), a liquid outlet (paragraph [0075]; Fig. 1, element 7), and a liquid channel (paragraph [0075]; Fig. 1, element 2), wherein the liquid channel (paragraph [0075]; Fig. 1, element 2) is located between and connected to the liquid inlet (paragraph [0075]; Fig. 1, element 1) and the liquid outlet (paragraph [0075]; Fig. 1, element 7), a portion of the liquid channel (paragraph [0075]; Fig. 1, element 2) is located below (Fig. 1) the second hole part (paragraph [0075]; Figs. 1-2, element 5 “sieve elements”), and liquid is exchanged between the oocyte incubation and fertilization system (see above, from Lu) and the liquid channel (paragraph [0075]; Fig. 1, element 2) through the second hole part (paragraph [0075]; Figs. 1-2, element 5 “sieve elements”).
	In the analogous art of microchambers for in vitro fertilization, it would have been obvious to one skilled in the art before the effective filing date to modify the in vitro fertilization chip of Lu to comprise the sieve elements and liquid perfusion system of Van Der Steen for keeping eggs in sieve holes in order to conduct monitoring of quality parameters (paragraph [0052]), and to allow for feedback control of characteristics by computer (paragraph [0054]).
	Regarding claim 16, Lu discloses the oocyte (paragraph [0100]) and the oocyte incubation (paragraph [0027] and [0029]) and fertilization system (paragraphs [0029] and [0062]); and dropping (paragraph [0046]) the oocyte-containing sample (paragraph [0046]) into the oocyte incubation (paragraph [0027] and [0029]) and fertilization system (paragraphs [0029] and [0062]).
Lu does not disclose further comprising a zona pellucida removal step on the oocyte after the oocyte-containing sample is dropped into the oocyte incubation and fertilization system.
Van Der Steen discloses further comprising a zona pellucida removal step (paragraph [0094]) on the oocyte (paragraph [0082]) after the oocyte-containing sample (paragraph [0088]) is dropped into the oocyte incubation and fertilization system (abstract).
In the analogous art of microchambers for in vitro fertilization, it would have been obvious to one skilled in the art before the effective filing date to modify the in vitro fertilization method of Lu with the zona pellucida removal step of Van Der Steen in order to promote embryo splitting if need be (Van Der Steen, paragraph [0094]).
Regarding claim 19, Lu discloses culturing the fertilized egg (paragraph [0029]), and the oocyte incubation (paragraph [0027] and [0029]) and fertilization system (paragraphs [0029] and [0062]).
	Lu does not disclose culturing the fertilized egg in the oocyte incubation and fertilization system.
	Van Der Steen discloses culturing the fertilized egg (paragraph [0052]) in an oocyte incubation and fertilization system (abstract).
In the analogous art of microchambers for in vitro fertilization, it would have been obvious to one skilled in the art before the effective filing date to modify the in vitro fertilization method of Lu with the culturing of the fertilized egg step of Van Der Steen in order to monitor the individual quality of the embryos based on analyses (Van Der Steen, paragraph [0052]).
Regarding claim 20, Lu discloses the oocyte incubation (paragraph [0027] and [0029]) and fertilization system (paragraphs [0029] and [0062]).
Lu does not disclose flowing liquid in the liquid perfusion system, wherein the liquid in the liquid perfusion system is exchanged with liquid in the oocyte incubation and fertilization system through the second hole part.
Van Der Steen discloses flowing liquid (paragraph [0075] “flow rate”) in the liquid perfusion system (paragraph [0075]; Fig. 1, elements 1, 2, and 7), wherein the liquid (paragraph [0075] “flow rate”) in the liquid perfusion system (paragraph [0075]; Fig. 1, elements 1, 2, and 7) is exchanged with liquid (paragraph [0075] “medium”) through the second hole part (paragraph [0075]; Figs. 1-2, element 5 “sieve elements”).
In the analogous art of microchambers for in vitro fertilization, it would have been obvious to one skilled in the art before the effective filing date to modify the in vitro fertilization method of Lu with the liquid perfusion system of Van Der Steen in order to help the filtration process of holding eggs in the second holes and allow for extraneous debris to flow out of the second holes (Van Der Steen, paragraph [0075]).
Regarding the phrase “in the oocyte incubation and fertilization system”, modified Lu already discloses this portion of the inventive concept.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lu (CN 107475078) (machine translation) in view of Pan (US 2014/0315281) and Van Der Steen (US 2004/0234940) as applied to claim 15, further in view of Kirsten (WO 2011/161480).
Regarding claim 17, Lu discloses after the oocyte-containing sample (paragraph [0046]) is dropped (paragraph [0046]) into the oocyte incubation (paragraph [0027] and [0029]) and fertilization system (paragraphs [0029] and [0062]), sealing (paragraph [0047] “sealing film”) the oocyte incubation (paragraph [0027] and [0029]) and fertilization system (paragraphs [0029] and [0062]); and
after the sperm sorting (paragraph [0101]) of the sperm-containing sample (paragraph [0009]) is finished by the sperm sorting system (paragraph [0062]), and an open oocyte incubation (paragraph [0027] and [0029]) and fertilization system (paragraphs [0029] and [0062]) so that the sorted sperm (paragraph [0100]-[0101]) enters the oocyte incubation (paragraph [0027] and [0029]) and fertilization system (paragraphs [0029] and [0062]) through the branch channel (paragraphs [0062]-[0063]; Fig. 1, elements 6 or 7).
Regarding the phrase “opening” it would have been obvious to one skilled in the art before the effective filing date to modify the oocyte incubation and fertilization system to be opened for the sperm to pass into the system in order to allow the sperm to fertilize the egg. This would be a simple substitution of an open channel with a removable sealing barrier that yields an open channel. Kirsten discloses such a removable sealing barrier (Kirsten, paragraph [0010]).
In the analogous art of partitioned well plates, it would have been obvious to one skilled in the art before the effective filing date to modify the method of modified Lu with the removable partition of Kirsten in order to either prevent fluid communication or allow fluid communication between compartments depending on whether the seal of the partition is present (Kirsten, paragraph [0010]). This removable partition would allow for sperm to access the egg.
	Regarding claim 18, Lu discloses after the sperm-containing sample (paragraph [0009]) is dropped (paragraph [0063]) into the sperm inlet (paragraph [0063]; Fig. 1, element 2 “semen samples are added to the inlet pool 2”), sealing (paragraph [0028] and claim 7) the sperm sorting system (paragraph [0062] “for sperm screening”); and
	after the oocyte-containing sample (paragraphs [0088] and [0090]) is dropped (paragraphs [0088]) into the oocyte incubation (paragraph [0027] and [0029]) and fertilization system (paragraphs [0029] and [0062]), and an open sperm sorting system (paragraph [0062] “for sperm screening”) to perform the sperm sorting (paragraph [0101]).
Regarding the phrase “opening” it would have been obvious to one skilled in the art before the effective filing date to modify the sperm sorting system to be opened for the sperm to pass into the system in order to allow the sperm to fertilize the egg. This would be a simple substitution of an open channel with a removable sealing barrier that yields an open channel. Kirsten discloses such a removable sealing barrier (Kirsten, paragraph [0010]).
In the analogous art of partitioned well plates, it would have been obvious to one skilled in the art before the effective filing date to modify the method of modified Lu with the removable partition of Kirsten in order to either prevent fluid communication or allow fluid communication between compartments depending on whether the seal of the partition is present (Kirsten, paragraph [0010]). This removable partition would allow for sperm to access the egg.

Additional Prior Art References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Taiwanese Office Action (machine translated) – This reference is the Taiwanese Office Action from the IDS, machine translated with Google.
Taiwanese Office Action Extension (machine translated) – This reference is an extension of the Taiwanese Office Action from the IDS, machine translated with Google.
Cho, et al. “Passively Driven Integrated Microfluidic System for Separation of Motile Sperm” – This reference describes a sperm sorting microfluidic chip.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN G ESPERON whose telephone number is 571-272-9807, and whose fax number is 571-273-8464. The examiner can normally be reached 9 am - 6 pm Monday through Thursday, and 9 am - 6 pm every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached at 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/N.G.E./Examiner, Art Unit 1799

/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799